Citation Nr: 0632081	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for hepatitis C and herpes simplex virus due to a VA 
blood transfusion in June 1983.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the RO.  

The Board remanded this case back to the RO in October 2003 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated hepatitis C has been 
attributed to a VA blood transfusion in June 1983 but is not 
shown to have been the result of carelessness, negligence, 
lack of proper skill, error in judgment or other fault 
therein.  

2.  The veteran's current herpes simplex virus cannot be 
attributed to a VA blood transfusion in June 1983.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability manifested by hepatitis C and herpes simplex virus 
due to a VA blood transfusion in June 1983 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.361 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2001 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Accordingly, this case raises no concerns, 
in terms of the timing of the notice, in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  As the award of 
compensation under 38 U.S.C.A. § 1151 is commensurate to a 
grant of service connection, this Court decision is also 
relevant to the present case.  

However, the absence of such notification is not prejudicial 
in this case, involving a section 1151 claim.  With such 
cases, no disability rating or effective date is assigned 
when compensation is denied.  

Also, in cases where compensation is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

A review of the veteran's VA medical records reflects that he 
was initially hospitalized for organic heart disease in April 
and May of 1983.  In June 1983, he underwent open heart 
surgery at a VA facility.  Records from that date confirm 
that he underwent a blood transfusion.  

In August 1983, the veteran was readmitted to a VA facility 
for complaints of general aching and soreness of his muscles 
and joints.  Testing during the hospitalization revealed non-
A, non-B probable post-transfusion hepatitis, while a 
dermatology consultation revealed herpes simplex lesions on 
the suprapubic area.

In March 2001, the veteran underwent a VA skin diseases 
examination.  The examiner rendered an assessment of 
hepatitis C, "probably contracted by blood transfusion in 
1983."  

An assessment of herpes simplex, as shown by examination was 
also rendered, but the examiner opined that this was probably 
contracted as a sexually transmitted disease (STD) rather 
than by blood transfusion, as the examiner had "never heard 
of" genital herpes being contracted by blood transfusion.  
The Board notes that the examiner did not have access to the 
claims file, however.  

A VA liver, gall bladder, and pancreas examination report, 
from the same date, also contains an assessment of chronic 
acquired hepatitis C, based on available history, "at blood 
transfusion in 1983."  This examiner also did not have 
access to the claims file.  

A second VA liver, gall bladder, and pancreas examination was 
conducted in June 2001, this time by an examiner who reviewed 
the claims file.  However, this examination was conducted 
before the June 1983 VA treatment records referenced above 
were added to the claims file (in 2004), and the examiner 
commented that the claims file did not have records to review 
to document that hepatitis C was transfusion-related or that 
the veteran had hepatitis for a longer period of time before 
his VA hospital admission.  

Accordingly, the VA examiner opined that the veteran's 
hepatitis was apparently not related to a blood transfusion 
because of the lack of documentation of such transfusion.  

The veteran also underwent a VA hemic disorders examination 
in July 2001, conducted by an examiner who reviewed the 
claims file.  The examiner found the evidence to be "quite 
strong in favor of [the veteran's] hepatitis C viral 
infection being due to a blood transfusion" from June 1983 
and noted that there was no indication of any blood 
transfusions prior to that date.  

An April 2004 memorandum from the veteran's treating doctor 
indicates that he had a hepatocellular carcinoma, thought to 
be a consequence of the longstanding hepatitis C infection 
which was presumed (because of the absence of other risk 
factors) to have been contracted during a blood transfusion 
during open heart surgery in 1983.  

In July 2005, VA obtained an opinion from a doctor through 
the Veterans Health Administration (VHA).  This doctor 
reviewed the claims file and found that the veteran might 
have contracted hepatitis C from the blood transfusion he 
received in 1983, during surgery.  That notwithstanding, the 
doctor found no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing medical treatment.  The 
doctor's rationale for this opinion was that there was no 
test for screening blood for hepatitis C available until 
1990.  

This doctor further determined that the veteran would not 
have contacted herpes simplex by blood transfusion in 1983 
because this disorder "[was] not transmitted by blood 
transfusion."  Rather, herpes simplex was commonly acquired 
in childhood and by direct contact with an infected person or 
fomite.  Genital herpes, by contrast, was commonly acquired 
sexually.  

Based on the above opinions, the Board finds that it is more 
likely than not that the veteran's current hepatitis C was 
attributable to the documented VA blood transfusion in June 
1983, given the timing of the initial diagnosis in August 
1983 and the absence of other risk factors.  Under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361, however, 
compensation may only be granted where such causation is 
attributable to carelessness, negligence, lack of proper 
skill, error in judgment or a similar instance of fault.  

In the present case, there is simply no medical evidence 
indicating any such instance of fault in regard to the blood 
transfusion most likely leading to the diagnosis of hepatitis 
C.  

The veteran's own treatment providers have not suggested such 
fault, and the doctor rendering the July 2005 VHA opinion 
specifically discounted the possibility of fault on the basis 
that blood screening tests for hepatitis C were not available 
until 1990, seven years following the transfusion at issue in 
this case.  

As to herpes simplex virus, the Board is aware that this 
disorder was also diagnosed within two months of the June 
1983 blood transfusion.  As indicated in 38 C.F.R. 
§ 3.361(c)(1), however, a disability noted concurrent with VA 
treatment is insufficient in and of itself for the criteria 
for compensation to be met.  Rather, there must be evidence 
of actual causation.  

Here, there is no such medical evidence of causation.  The 
August 1983 VA hospital report first containing documentation 
of herpes simplex virus does not contain an opinion as to a 
causal link with the prior blood transfusion, and all of the 
VA medical opinions addressing this matter clearly reflect 
that herpes simplex virus is not transmitted by blood 
transfusion, unlike hepatitis C.  

Consequently, the Board finds that the competent medical 
evidence of record does not establish that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 have 
been met for either hepatitis C or herpes simplex virus.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
February 2002 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C and herpes simplex virus 
due to a VA blood transfusion in June 1983, and this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C and herpes simplex virus due to a VA blood 
transfusion in June 1983 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


